NO. 12-20-00227-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §   APPEAL FROM THE
IN THE MATTER OF J.T.,
                                                          §   COUNTY COURT AT LAW NO. 3
A JUVENILE
                                                          §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, J.T., perfected this appeal on September 25, 2020. The clerk’s record was filed on
October 30 and the reporter’s record was filed on November 17. J.T.’s brief was due on or
before December 17. J.T. sought an extension, which this Court granted to December 29. On
January 6, 2021, this Court notified J.T. that the brief was past due. We further notified J.T. that
the appeal may be dismissed for want of prosecution unless a motion for extension of time,
containing a reasonable explanation for the failure to file a brief and showing that Appellee has
not suffered material injury thereby, is filed no later than January 19. On January 21, J.T. filed
another motion for extension of time, which this Court granted to February 18. On February 23,
this Court again notified J.T. that the brief was past due. We further notified J.T. that the appeal
would be presented to the Court for dismissal unless a brief, accompanied by a proper motion for
leave to file late brief, or a proper motion for extension of time, was filed on or before March 5.
         The March 5 deadline passed and, as of the date of this opinion, J.T. has not filed a brief,
a motion for leave to file a late brief, or any additional motion for extension of time.
Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),
42.3(b).
Opinion delivered March 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          1
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                            MARCH 10, 2021


                                          NO. 12-20-00227-CV


                            IN THE MATTER OF J.T., A JUVENILE



                             Appeal from the County Court at Law No 3
                         of Smith County, Texas (Tr.Ct.No. 003-0217-18)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      2